DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed November 9, 2021. 
In view of the Amendment, the objection to the specification and the rejection of claims 1-17 under 35 USC 112, as set forth in the Office Action dated 08/10/2021, are withdrawn.
Claims 1, 11, and 18 are amended.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument concerning the location of the non-uniform radius in Russell, the Examiner cites paragraph [0045] of US Patent Application Publication No. 2018/0233849 to Montague Jr. (hereinafter referred to as “Montague”) “manifold apertures 756 will have a cross-sectional (i.e., perpendicular to the longitudinal direction L) shape and size commensurate with those of shaft bore 110” as shown in Figs. 6 and 7 of Montague and that “the manifold apertures 756 could differ from the cross-sectional shape and/or size of the shaft bores 110 at the interface therebetween, for any desired reason” (e.g., paragraph [0045] of Montague). Thus, 
The Examiner notes that a plane normal to the axis of the bore in Figs. 3-5 would not extend through non-uniform radii as the two radii of the plane would be equal. 
    PNG
    media_image1.png
    250
    319
    media_image1.png
    Greyscale
Thus, the claims, as amended, are unclear. However, in the absence of criticality of the location of the non-uniform radii and the teaching of Montague that the cross-section of the housing bore/manifold aperture can be varied, one of ordinary skill in the art could have designed the housing groove so that the V-shape wall was on a side of the groove. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

    PNG
    media_image2.png
    570
    405
    media_image2.png
    Greyscale
The recitation of “the housing groove has a non-uniform radius around the circumference of the housing groove in a plane normal to an axis of the bore” in claims 1, 11, and 18 is unclear what Applicant intends by this limitation. Russell discloses a housing groove within a bore where the circumference of the housing groove has non-uniform radii as the radii of the housing groove of Russell extends from the axis of the bore to the circumference of the housing groove and those radii are non-uniform. Yet, Applicant argues that groove 122 of Russell has a constant radius in the plane normal to an axis of the bore. However, Fig. 3 of the instant invention and Fig. 1 of Russell show a non-uniform radius in a plane normal to the bore axis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2013/0288501 to Russell et al. (hereinafter referred to as “Russell”) in view of US Patent Application Publication No. 2018/0233849 to Montague Jr. (hereinafter referred to as “Montague”).
Referring to claim 1, Russell discloses an apparatus (e.g., Title and Figs. 1 and 3) comprising: a housing including a bore and a housing groove within the bore and located on an inner surface of the housing (e.g., Fig. 1A, housing 90, bore 112, housing groove 122 and paragraphs [0084]-[0086]); and a coil spring located within the housing and mounted within the housing groove (e.g., Fig. 1A, coil spring 126), wherein the housing groove has a non-uniform radius (e.g., Fig. 1A, housing groove 122 has a varying radius which slants away from the walls) around a circumference of the housing groove in a plane normal to an axis of the bore (e.g., Fig. 1, the v-shaped surface of groove 122 has varying radii in planes normal to an axis of the bore) so that the coil spring defines low contact force zones and high contact force zones relative to each other so that the high contact force zones apply a relatively higher force on a cylindrical shaped lead terminal inserted into the bore than the low contact forces (e.g., high force at the side walls of groove 122 and low force at the corners of the groove 122 when a cylindrically-shaped lead terminal is inserted into the bore and paragraph [0091], the structure of Russell is similar to the high locations on the wall sides and low contact force when spaced from the coil in Fig. 3 of the instant application). 
Russell differs from the claimed invention, as best understood by Applicant’s arguments, in the position of the varying radii. However, Montague teaches in a related art: a housing with a bore 110 and a housing groove (e.g., Fig. 6, 114A or 114B) and a 
Regarding claim 11, Russell  discloses a header for an implantable medical device (e.g., paragraph [0095] and [0111]: header 192 with a lead cable 194 inserted into the bore of the header to electrical contact the electrode leads located inside the lead cable 194, such as those connectors shown on Figs. 1-2C) comprising: a header body including a passage to receive a terminal of an implantable lead (e.g., paragraph [0111] and Fig. 3, header 192, with a passage to receive a terminal of a lead 194); and a housing within the passage, the housing including a bore and a housing groove located on an inner surface of the housing (e.g., Fig. 1A, housing 90, bore 112, housing groove 122 and paragraphs [0084]-[0086]); and a coil spring located within the housing 
Referring to claim 18, Russell discloses a method comprising: inserting a cylindrical lead terminal into a passage of a header of an implantable device (e.g., paragraph [0095] and [0111]: header 192 with a lead cable 194 inserted into the bore of the header to electrical contact the electrode leads located inside the lead cable 194, such as those connectors shown on Figs. 1-2C); and the lead terminal contacting a coil spring located within the header (e.g., Fig. 1A, coil spring 126), wherein the coil spring defines low contact force zones and high contact force zones relative to each other so that the high contact force zones  apply a relatively higher force on a cylindrically shaped lead terminal inserted into the bore than the low contact force zones around a radius of the coil spring (e.g., high force zones of the spring are at the side walls of 
With respect to claims 2, 12, and 19, Russell in view of Montague teaches the apparatus of claims 1 and 11 and the method of claim 18, wherein the housing groove defines an outer circumference having a non-circular shape (e.g., Fig. 1A, housing groove 122 has 4 sides and is non-circular).
As to claim 5, Russell in view of Montague teaches the apparatus of claim 1, wherein the non-uniform radius of the housing groove physically constrains the relative high contact force zones of the coil spring to be positioned closer to a center of the bore relative to the relative low contact force zones of the coil spring (e.g., high force at the side walls of groove 122 and low force at the corners of the groove 122 when a cylindrically-shaped lead terminal is inserted into the bore and paragraph [0091], the structure of Russell is similar to the high locations on the wall sides and low contact force when spaced from the coil in Fig. 3 of the instant application).

Claims 3, 9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Russell, as applied to claims 1-2 and 11-12, and further in view of US Patent Application Publication No. 2012/0034804 to Smith et al. (hereinafter referred to as “Smith”).
In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Russell in view of Montague (i.e., 5-sided housing made out of one piece of material). Consequently, in the absence of criticality, one of ordinary skill in the art would have modified its housing groove to reflect the shape of the housing as taught by Smith, and because the combination would have yielded predictable results.
As to claims 9 and 17, Russell in view of Montague teaches the apparatus of claims 1 and 11, wherein the housing groove defines a channel which is larger than the cross-section of the coil spring such that the coil spring can roll back and forth within the groove. However, Smith, in a related art, teaches a second groove adjacent the first groove that is larger than the cross-section of the coil spring so that the coil spring can .
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Montague as applied to claims 2 and 12 above, and further in view of US Patent Application Publication No. 2019/0058297 to Skubitz et al. (hereinafter referred to as “Skubitz”).
Russell in view of Montague teaches the apparatus of claims 2 and 12, but does not expressly disclose that the housing groove defines an outer circumference having a rectangular shape with rounded corners. However, Skubitz, in a related art: electrical connector for implantable medical electrical systems, teaches that the housing groove of the connector has a rectangular shaped circumference with rounded shoulders (e.g., Fig. 3D and abstract and paragraph [0023] of Skubitz). Accordingly, one of ordinary skill in the art would have recognized that the housing groove of a connector may be a rectangular shaped and have rounded corners in view of the teachings of Skubitz. Since it has been held by the courts that a change in shape or configuration, without any In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Russell in view of Montague (i.e., 5-sided housing made out of one piece of material). Consequently, in the absence of criticality, one of ordinary skill in the art would have modified its housing groove to reflect the shape of the housing as taught by Skubitz, and because the combination would have yielded predictable results.

Claims 6-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Russell as applied to claims 1 and 11 above, and further in view of US Patent No. 8,500,499 to Drew et al. (hereinafter referred to as “Drew”).
With respect to claims 6-7 and 15, Russell in view of Montague teaches the apparatus of claims 1 and 11, but does not expressly disclose that the coil spring has a non-uniform winding with periodic lengths of coil turns that have a larger diameter than adjacent coil turns. However, Drew teaches, in a related art: contact assemblies for medical devices, that the resilient contact member can be coiled to various diameters as shown in Fig. 5C where in the beginning and the end the coil turns have a larger diameter than adjacent coil turns (see column 7, lines 14-48 of Drew). Accordingly, one of ordinary skill in the art would have recognized the benefits of a tapering and expanding coil spring in order to conform better to the inserted lead connector as taught by Drew. Consequently, one of ordinary skill in the art would have modified the apparatus of Russell in view of Montague so that its coil spring has a non-uniform 
As to claims 8 and 16, Russell in view of Montague teaches the apparatus of claim 1 and 11, but does not expressly disclose that the coil spring includes a plurality of coil turns having an axial reduction of radius. However, Drew teaches that the coil spring may have a plurality of coil turns having a smaller radius (see Fig. 5C and column 7, lines 14-48 of Drew). Accordingly, one of ordinary skill in the art would have recognized the benefits of a tapering and expanding coil spring in order to conform better to the inserted lead connector as taught by Drew. Consequently, one of ordinary skill in the art would have modified the apparatus of Russell in view of Montague so that its coil spring has a non-uniform winding with periodic lengths of coil turns that have a smaller diameter than adjacent coil turns in order to provide a more conformable interface for receiving the inserted lead connector in view of the teachings of Drew and because the combination would have yielded predictable results.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell as applied to claims 1 and 18 above, and further in view of US Patent Application Publication No. 2007/0282225 to Terashi et al. (hereinafter referred to as “Terashi”).
Russell discloses the apparatus of claim 1 and the method of claim 18, but does not expressly disclose applying a lubricant to the coil spring. However, Terashi, in a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792